J-S34008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
               v.                        :
                                         :
                                         :
 THOMAS COOK                             :
                                         :
                    Appellant            :   No. 925 WDA 2018

             Appeal from the PCRA Order Entered May 22, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0000169-2010,
            CP-02-CR-0018195-2009, CP-02-CR-0018198-2009


BEFORE:    DUBOW, J., McLAUGHLIN, J., and COLINS*, J.

JUDGMENT ORDER BY DUBOW, J.:                           FILED JULY 12, 2019

      Appellant, Thomas Cook, filed a single pro se Notice of Appeal from the

May 22, 2018 Order that denied, as untimely, his Petition filed under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546, at three separate

lower court docket numbers. After careful review, we are constrained to quash

this appeal.

      Initially, we must address the fact that Appellant filed a single Notice

of Appeal for his appeals at three separate lower court docket numbers.

Pennsylvania Rule of Appellate Procedure 341(a) provides that an appeal

may be taken from any final order, and the Official Note to the Rule

clarifies: “[w]here . . . one or more orders resolves issues arising on more

than one docket or relating to more than one judgment, separate notices of

appeal must be filed.” Pa.R.A.P. 341, Official Note.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S34008-19



       In Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme

Court clarified that “[t]he Official Note to Rule 341 provides a bright-line

mandatory instruction to practitioners to file separate notices of appeal” and

held that “[t]he failure to do so requires the appellate court to quash the

appeal.” Walker, 185 A.3d at 976–77.

       The Supreme Court decided Walker on June 1, 2018. Appellant filed

his Notice of Appeal, listing three separate lower court docket numbers, on

June 20, 2018.1 Because Appellant filed his non-compliant Notice of Appeal




____________________________________________


1 On August 8, 2018, this Court issued a Rule to Show Cause why Appellant’s
appeal should not be quashed, pursuant to Walker. Appellant filed a timely
response, arguing that he is incarcerated and unable to research recent
decisions such as the one made in Walker, and that it was “manifestly
unreasonable and prejudicial” for Appellant to be expected to know about a
Supreme Court decision made only 19 days before he filed his Notice of
Appeal. Response, filed 8/16/18, at ¶¶ 1, 2. On August 27, 2018, this Court
issued an Order discharging the Rule to Show Cause and referring the issue
to the merits panel. We recognize that Appellant has limited access to
information while incarcerated. See Commonwealth v. Burton, 158 A.3d
618, 638 (Pa. 2017) (concluding that a pro se prisoner’s access to public
records is compromised). However, Appellant’s arguments are unavailing as
neither Rule 341 nor Walker indicate that a different standard should apply
when an appellant is incarcerated. On the contrary, in Commonwealth v.
Williams, 206 A.3d 573, 576 (Pa. Super. 2019), this Court quashed a pro se
notice of appeal, which contained multiple lower court docket numbers, filed
by an incarcerated appellant 4 days after the Walker decision. As Williams
is analogous to the instant case, we are constrained to quash this appeal.
See Commonwealth v. Beck, 78 A.3d 656, 659 (Pa. Super. 2013) (“This
panel is not empowered to overrule another panel of the Superior Court.”).




                                           -2-
J-S34008-19



after the date of the Walker decision, we are constrained to quash the

appeal.2,   3   See Walker, 185 A.3d at 977; Williams, 206 A.3d at 576.

       Appeal quashed. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2019




____________________________________________


2 If this Court were not constrained to quash this appeal, we would affirm the
PCRA court’s Order that dismissed Appellant’s PCRA Petition as untimely.
Appellant filed his PCRA Petition on January 8, 2018, more than six years after
his Judgment of Sentence became final on March 3, 2011, and failed to plead
any exceptions to the PCRA time bar, rendering this Court without jurisdiction
to consider the issues that Appellant raises on appeal. See 42 Pa.C.S. §
9545(b)(1).

3 In light of our disposition, Assistant District Attorney Gretchen Panchik’s
Praecipe to Withdraw as Counsel is denied as moot.

                                           -3-